Citation Nr: 0621238	
Decision Date: 07/19/06    Archive Date: 08/02/06

DOCKET NO.  03-19 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased disability evaluation for a 
fracture with resection of the left radius (non-dominant), 
currently evaluated as 20 percent disabling.

2.  Entitlement to a compensable disability evaluation for 
hearing loss of the right ear.

3.  Entitlement to a compensable disability evaluation for 
residuals of a fractured mandible.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from November 1969 to 
September 1973.

This appeal originally came before the Board of Veterans' 
Appeals (Board) on appeal from an October 2000 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida, which continued the 
assigned ratings for residuals of fractures of the left 
radius and mandible and for hearing loss of the right ear.  

In July 2005, the case was remanded in order for the veteran 
to be scheduled for a hearing before a Veterans Law Judge.  
That hearing was held before the undersigned in January 2006.

At the hearing, the veteran raised the issue of entitlement 
to service connection for temporomandibular joint 
dysfunction.  That issue is hereby referred to the RO for 
initial consideration.

The issue of entitlement to an increased disability 
evaluation for a fracture with resection of the left radius 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.





FINDINGS OF FACT

1.  The transcript of the personal hearing before the 
undersigned Veterans Law Judge in January 2006 reflects the 
veteran's desire to withdraw his appeal of his claim for a 
compensable evaluation for hearing loss of the right ear.

2.  The competent and probative medical evidence shows that 
the veteran's mandible fracture residuals are manifested by 
pain, headaches, slight dislocation, retained foreign body, 
and dysfunction secondary to traumatic injury which 
cumulatively approximates moderate displacement.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal, to 
include the issue of entitlement to a compensable evaluation 
for hearing loss, right ear, by the veteran have been met.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.202, 
20.204 (2005).

2.  The schedular criteria for a disability evaluation of 10 
percent for residuals of fracture of the mandible are met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 4.7, 4.150, Diagnostic Code (DC) 9904 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Evaluation of Hearing Loss, Right Ear

The veteran perfected an appeal of the October 2000 rating 
decision that, inter alia, denied his claim of entitlement to 
a compensable evaluation for hearing loss of the right ear.  
38 C.F.R. § 20.200 (2005).  Thereafter, at a conference held 
prior to the personal hearing before the undersigned Veterans 
Law Judge in January 2006, the veteran indicated his desire 
to withdraw his claim for entitlement to a compensable 
evaluation for hearing loss of the right ear from appellate 
review.  The veteran's desire regarding his hearing loss 
claim was noted in the hearing transcript.  See, hearing 
transcript (T.) at 2.

An appeal may be withdrawn in writing at any time before the 
Board renders a decision.  38 C.F.R. § 20.204(b) (2005).  The 
transcript of the January 2006 personal hearing contains the 
veteran's clear desire to withdraw his claim for entitlement 
to a compensable evaluation for hearing loss of the right 
ear.  Thus, as the veteran has withdrawn this issue, there 
remains no allegations of error of fact or law for appellate 
consideration concerning this claim.  The Board does not have 
jurisdiction to review this increased rating issue on appeal, 
and it is dismissed.  38 U.S.C.A. § 7105(d)(5) (West 2002).

Evaluation of Fractured Mandible

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In the present case, the veteran was provided with the notice 
required by the VCAA by letters dated in November 2001 and 
June 2003.  The originating agency specifically informed the 
veteran to submit any pertinent evidence in his possession, 
informed him of the evidence required to substantiate his 
claim, the information required from him to enable VA to 
obtain evidence on his behalf, the assistance that VA would 
provide to obtain evidence on his behalf, and that he should 
submit such evidence or provide VA with the information 
necessary for VA to obtain such evidence on his behalf.  
Therefore, the Board finds that he was provided with the 
notice required by the VCAA.

Moreover, all available evidence pertaining to the veteran's 
claim for an increased evaluation for fractured mandible has 
been obtained.  

The RO obtained outpatient treatment records of the veteran, 
and he was provided with a VA examination in February 2003.  
The veteran has not identified any additional pertinent 
evidence that could be obtained to substantiate the claim.  
The Board is also unaware of any such evidence.  Therefore, 
the Board is satisfied that VA has complied with its duty to 
assist the veteran in the development of the facts pertinent 
to this claim.

The record also reflects that the originating agency 
readjudicated the veteran's claim following the provision of 
the required notice and the completion of all indicated 
development of the record.  There is no indication in the 
record or reason to believe that the ultimate decision of the 
originating agency on the merits of the claim would have been 
different had complete VCAA notice been provided at an 
earlier time.

While the Board is granting an increased evaluation for the 
veteran's mandible fracture residuals, it will be up to the 
RO to assign an effective date for the award.  Thus, there 
can be no possibility of any prejudice to the appellant under 
the holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
For the above reasons, it is not prejudicial to the appellant 
for the Board to proceed to finally decide this issue.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Quartuccio, 16 Vet. App. 183; Sutton v. Brown, 9 Vet. App. 
553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993); see 
also 38 C.F.R. § 20.1102 (2005) (harmless error).



Disability evaluations are determined by the application of  
the VA Schedule for Rating Disabilities (Rating Schedule) 
which is based on average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. 1155 (West 2002); 38 C.F.R. Part 4 (2005).  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability more closely approximates the criteria required 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the claimant.  38 
C.F.R. § 4.3.  

In determining the level of impairment, the disability must 
be considered in the context of the entire recorded history.  
38 C.F.R. § 4.2, 4.41.  An evaluation of the level of 
disability present also includes consideration of the 
functional impairment of the appellant's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10.

The provisions of 38 C.F.R. 4.14 preclude the assignment of 
separate ratings for the same manifestations under different 
diagnoses.  The critical element is that none of the 
symptomatology for any of the conditions is duplicative of or 
overlapping with symptomatology of the other conditions.  
Esteban v. Brown, 6 Vet. App. 259 (1995).

Service medical records show that the veteran suffered 
multiple injuries as a result of a hostile forces mine 
explosion in September 1970.  His injuries included a 
fracture of the right mandible with no evidence of artery or 
nerve involvement.  

In an August 1974 rating decision, the RO granted service 
connection for residuals of fractured mandible.  A 
noncompensable evaluation was assigned under DC 9904 
effective from September 1973.  That rating has been 
confirmed in subsequent rating decisions.  In July 2000, the 
veteran filed this claim for a compensable evaluation.

On VA examination in October 1996, the veteran demonstrated 
mouth opening to 34 millimeters.  The examiner noted that 
there was mal-occlusion/mal-function due to missing teeth, 
but no deformities.  Masticatory impairment was noted.

VA examination in February 2003 noted normal range of motion 
without deviation in the mandibular opening.  The mandible 
did not exhibit any excessive bone loss.  X-rays showed the 
presence of a radio-opaque foreign body in the left mandible 
approximately at the crest of the alveolar ridge.  There was 
a slight early opening click of the temporomandibular joint 
only, without crepitus or excessive tenderness.

Recent outpatient treatment records note the veteran's 
complaints of headaches.

The current noncompensable evaluation was assigned under DC 
9904 for malunion of the mandible.  The regulation provides 
that a zero percent rating is assigned for slight 
displacement, a 10 percent rating for moderate displacement, 
and a 20 percent rating for severe displacement.  The 
evaluation is dependent on the degree of motion and relative 
loss of masticatory function.  38 C.F.R. § 4.150, DC 9904.

For limitation of motion of temporomandibular articulation, a 
10 percent rating is assigned for an inter-incisal range of 
31 to 40 millimeters.  A 20 percent rating is assigned for an 
inter-incisal range of 21 to 30 millimeters.  A 10 percent 
rating is also assigned when range of lateral excursion is 0 
to 4 millimeters.  38 C.F.R. § 4.150, DC 9905.

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).

Based on the aforementioned rating criteria and the competent 
medical evidence of record, the Board finds that the 
veteran's disability picture more nearly approximates the 
criteria for a 10 percent evaluation under DC 9904.  Although 
there is no evidence showing that the veteran currently 
exhibits limitation of inter-incisal range of motion from 31 
to 40 millimeters, which would automatically warrant an 
evaluation of 10 percent under DC 9905, the October 1996 VA 
examination did show such limitation.  The veteran's mandible 
fracture is also manifested by residuals including slight 
displacement, complaints of pain, and headaches.  In 
addition, there is radiographic evidence of retained foreign 
body and a clicking noise upon opening and closure of the 
mandible.  Thus, considering these residuals along with 38 
C.F.R. §§ 4.40,  4.45 and Deluca, the Board finds that there 
is additional functional loss due to pain and dysfunction 
secondary to traumatic injury which approximates inter-
incisal range of motion limited to between 31 to 40 
millimeters or moderate displacement.  Thus, a 10 percent 
rating is warranted for the veteran's service-connected 
mandible fracture residuals.  38 C.F.R. § 4.150, DC 9904.  A 
rating in excess of 10 percent would require a showing of 
inter-incisal range of motion limited to between 21 to 30 
millimeters or severe displacement of the mandible which has 
not been shown by or approximated by the competent medical 
evidence of record.  38 C.F.R. § 4.150, DCs 9904, 9905.

The Board has explored the possibility of whether the 
headaches should be separately rated.  Under VA regulations, 
separate disabilities arising from a single disease entity 
are to be rated separately.  38 C.F.R. § 4.25; Esteban v. 
Brown, 6 Vet. App. 259, 261(1994).  However, the evaluation 
of the same disability under various diagnoses is to be  
avoided.  38 C.F.R. § 4.14.  In this case, the medical 
evidence does not support a separate rating for headaches.  
While the veteran's subjective complaint of headaches was  
noted on the recent outpatient records, there is nothing in  
the medical record which indicates that any headaches amount 
to a disability which may be separately ratable under 
Diagnostic Code 8100 or any other diagnostic code.  
Significantly, the Board notes that pain has been 
specifically considered in the veteran's evaluation, and has 
played a major role in the increased rating assigned.  
Accordingly, the Board believes that the 10 percent rating 
assigned in this decision contemplates these symptoms and any 
additional separate rating for headaches would constitute 
pyramiding.  38 C.F.R. § 4.14.




ORDER

The issue of entitlement to a compensable evaluation for 
hearing loss of the right ear is dismissed.

Entitlement to a 10 percent rating for residuals of fracture 
of the mandible is granted, subject to regulatory criteria 
applicable to payment of monetary awards. 


REMAND

The veteran contends that he is entitled to an increased 
evaluation for his service connected fracture with resection 
of the left radius, currently rated as 20 percent disabling.  
Review of the record indicates that the most recent VA 
examination of the veteran's left radius disability was 
conducted in September 1986.  In March 2003, the veteran was 
scheduled for such examination, however he did not report.  
In a written statement of record as well as his testimony 
before the undersigned, the veteran indicated that he was 
unable to report for the scheduled examination due to the 
death of his younger brother.  He indicated a willingness to 
report for a rescheduled examination.  

Examples of good cause for not reporting to a scheduled 
examination include, but are not limited to, the illness or 
hospitalization of the claimant and the death of an immediate 
family member.  38 C.F.R. § 3.655(a) (2005).  There is no 
showing that the veteran was ever notified of the provisions 
of 38 C.F.R. § 3.655.

Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the veteran for 
an appropriate VA examination of his left 
upper extremity.  Any indicated tests, 
including X-rays and neurological studies, 
should be accomplished.  The claims file 
must be made available to the examiner; 
the examiner should indicate in the 
examination report that the claims file 
was reviewed.  

The examiner should identify all residuals 
attributable to the veteran's service-
connected left radius fracture with 
resection.  The examiner should 
specifically address the extent of any 
nonunion/malunion of the radius, i.e., 
loss of bone substance, deformity, or bad 
alignment.  The examiner should report 
range of motion measurements for the 
wrist, including supination and pronation.  
Whether there is any pain, weakened 
movement, excess fatigability or 
incoordination on movement should be 
noted, and whether there is likely to be 
additional range of motion loss due to any 
of the following should be addressed: (1) 
pain on use, including during flare-ups; 
(2) weakened movement; (3) excess 
fatigability; or (4) incoordination.  The 
examiner is asked to describe whether pain 
significantly limits functional ability 
during flare-ups or when the left wrist is 
used repeatedly.  All limitation of 
function must be identified.  If there is 
no pain, no limitation of motion and/or no 
limitation of function, such facts must be 
noted in the report.  

The examiner must provide a comprehensive 
report including complete rationale for 
all conclusions reached.  

2.  The RO should then readjudicate the 
veteran's claim for an increased 
evaluation for his service connected left 
radius fracture, with application of all 
appropriate laws and regulations.  If the 
decision remains adverse to the veteran, 
he and his representative should be 
furnished a supplemental statement of the 
case and afforded an appropriate period of 
time within which to respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  No action is required of the 
veteran until he is notified by the RO; however, the 
appellant is advised that failure to report for any scheduled 
examination may result in the denial of his claim. 38 C.F.R. 
§ 3.655 (2005).  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


